PER CURIAM.
Appellant has failed to demonstrate error in any of the points raised in this appeal. We find merit, however, in appellant’s argument that the trial court’s use of present dollar amounts in its formula for distribution of the proceeds from the sale of the marital home creates an ambiguity in the final judgment. The values set forth in the amended final judgment presumably will not be the same when the marital home is sold. The parties agree, based on the assumption that both parties will fulfill their obligations under the amended final judgment, that the proceeds from the sale of the marital home should be divided 75% to appellant and 25% to appellee.
Accordingly, we affirm the amended final judgment in all respects but remand this case to the trial court with instructions to delete the dollar amounts set forth in the formula for distribution of the net proceeds which may be derived from the sale of the marital home.
AFFIRMED, but REMANDED.
HERSEY, DELL and STONE, JJ., concur.